 



Exhibit 10.81
AMENDMENT NUMBER SIXTEEN TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
     THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is
hereby amended as follows:
1. Section 1.4.11 of the Plan is hereby amended and restated in its entirety as
follows:
§ 1.4.11 Job Elimination: “Job Elimination” means the Company’s or Subsidiary’s
determination that an Employee’s position has been or will be eliminated because
of a Company or Subsidiary staffing adjustment or other organizational change,
expense reduction considerations, office closings or relocations (including but
not limited to adjustments in the number of staff in a department or unit or the
elimination of all or some of the functions of a department or unit), in which
the Employee will not be replaced by another person in the same position, except
where the Employee was, as of or immediately before the Date of Discontinuance
of Employment, on a leave of absence or otherwise in inactive status, including
but not limited to periods for which disability benefits are paid, for a
consecutive period of more than one year (i.e., does not return from leave or
inactive status by the first anniversary of the beginning of the leave or
inactive status) and is not returning immediately upon the conclusion of either
(a) leave under the Family and Medical Leave Act or other law providing
legally-protected leave, or (b) leave granted by the Company or Subsidiary as a
reasonable accommodation of medical limitations.
2. Section 4.2 of the Plan is hereby amended and restated in its entirety as
follows:
§ 4.2 Time of Payment. If a Participant’s Separation Agreement is final by the
Payment Deadline, Severance Pay and any other amounts offered to the Participant
contingent on a final Separation Agreement (other than as provided in an award
agreement under the MetLife, Inc. 2005 Stock and Incentive Compensation Plan)
shall be paid to the Participant in a lump sum after the Participant’s
Separation Agreement is final, and on or before the Payment Deadline. If a
Participant’s Separation Agreement is final after the Payment Deadline,
Severance Pay shall be paid in cash to the Participant in a lump sum in the
calendar year specified in the Separation Agreement. For this purpose, the
“Payment Deadline” shall be March 15 of the calendar year after the earlier of
(i) the date the Separation Agreement was offered to the Participant, (ii) the
Participant’s Date of Discontinuance of Employment, or (iii) the date of the
Participant’s separation from service determined under Internal Revenue Code
Section 409A, to the extent that date differs from the Participant’s Date of
Discontinuance. If a Participant’s Separation Agreement is final, amounts
offered to the Participant contingent on a final Separation Agreement as
provided in an award agreement under the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan shall be paid to the Participant at the time prescribed in
such award agreement.
3. Section 11.1.03 of the Plan is hereby amended and restated in its entirety as
follows:
§ 11.1.03 “Change of Control Participant” shall mean any Employee who prior to
the second anniversary of a Change of Control:
(a) is involuntarily terminated from employment for any reason other than solely
for Gross Cause; or
(b) suffers a Constructive Termination.

 



--------------------------------------------------------------------------------



 



Provided, however, that no employee who has entered into a written employment
contract with MetLife, Inc., the Company, a Subsidiary, or an Affiliate, or who
is an Executive as defined in the MetLife Executive Severance Plan, in each case
as of the time of the employee’s termination of employment, shall be a Change of
Control Participant. For purposes of determining who is a Change of Control
Participant, the Company or Subsidiary shall not conclusively determine the
classification of Employee in its sole and absolute discretion.
4. Section 11.5 of the Plan is hereby amended and restated in its entirety as
follows:
§ 11.5 Modification of Payments. In the event that any of the payments or
benefits under this Plan to a Participant would be an Excess Parachute Payment
as defined in Section 280G of the Code, and would thereby subject the Change of
Control Participant to any excise tax, and the net after-tax benefit that the
Participant would receive by reducing payments and benefits under this Plan to
the maximum amount which may be paid or provided to the Change of Control
Participant without the Change of Control Participant becoming subject to any
excise tax as a result of all payments or benefits due to the Change of Control
Participant is greater than the net after-tax benefit the Executive would
receive if the full amounts due under this Plan were paid to the Change of
Control Participant, then the Change of Control Severance Pay payable to the
Change of Control Participant shall be reduced (but not below zero) so that the
Change of Control Severance Pay and all other payments or benefits due to the
Change of Control Participant do not exceed the amount of the Payment Cap. In
making any and all determinations under this Section 11.5, the same assumptions
and analyses shall be applied as are applied under Section 3(c)(iii) and (iv) of
the MetLife Executive Severance Plan.
5. Appendix B is amended and restated in its entirety as stated in the appendix
to this amendment.
6. This amendment shall be effective on December 31, 2007.
     In witness where, the Company has caused this amendment to be executed by
an officer thereunto duly authorized on the date noted below the officer’s
signature.
METROPOLITAN LIFE INSURANCE COMPANY
By: /s/ Debra Capolarello
Date: : 12-12-07
Witness: : /s/ Judith N. Eidenberg

2



--------------------------------------------------------------------------------



 



APPENDIX TO AMENDMENT NUMBER SIXTEEN TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
APPENDIX B TO THE METLIFE PLAN FOR TRANSITION ASSISTANCE
FOR OFFICERS
SEPARATION AGREEMENT, WAIVER, AND GENERAL RELEASE
     This Agreement sets forth the entire agreement and understanding which has
been reached relative to the cessation of your (___) employment with MetLife,
Inc. or an affiliate thereof, as the case may be (such employer, “MetLife”). It
is fully agreed and understood as follows:
     1. You agree that you release and discharge MetLife, its subsidiaries, and
its affiliates, including but not limited to MetLife, Inc. (collectively, “the
Company”) from any and all claims, demands, actions, liability, damages, back
pay, attorneys’ fees, or rights of any and every kind or nature which you have
against the Company arising out of arising out of or related to the
discontinuance of your employment by MetLife, including claims arising under the
Age Discrimination in Employment Act, as amended. You agree to waive your
rights, if any, under Section 1542 of the California Civil Code, which states
“[A] GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM[/HER] MUST HAVE MUTUALLY AFFECTED HIS[/HER] SETTLEMENT WITH THE
DEBTOR,” and your rights, if any, under the New Jersey Conscientious Employee
Protection Act. This Agreement does not affect any rights that you may have
arising out of events that occur after you have executed this Agreement.
     2. In consideration for the release set forth in Section 1 of this
Agreement, MetLife, Inc. agrees to (a) pay you the sum of $_______, less
legally-required withholding for taxes (the “Severance Pay”), in a lump sum;
(b) provide you with outplacement services as described more fully in an exhibit
to this Agreement. These payments and services are in additional to anything of
value to which you are already entitled. Severance Pay will be paid to you on
before March 15 of the calendar year after the earlier of this Separation
Agreement being offered to you or your last day of active service as an employee
of MetLife, Inc. and its affiliates.
     3. You have forty-five (45) days in which to review this Agreement and
fully consider its terms and any disclosure information that is attached as an
exhibit to this Agreement prior to signing it. You should consult with legal
counsel prior to signing this Agreement (if you live/work in West Virginia, you
may contact the state Bar Association, if you wish, at 1-800-642-3617). You may
accept this Agreement by fully executing it and returning it to MetLife, Inc. at
1 MetLife Plaza, Long Island City, NY 11101 attention: General Counsel by no
later than 5:00 p.m. on the forty-fifth (45th) day after your receipt of it.
After you have executed this Agreement, you will have seven (7) days to revoke
this Agreement (except that if you are/were employed in Minnesota you will have
fifteen (15) days to revoke this Agreement), which you may do by indicating your
desire to do so in writing directed to MetLife, Inc. at the above address and
attention. MetLife, Inc. must receive any revocation no later than 5:00 p.m. on
the seventh (7th) day

 



--------------------------------------------------------------------------------



 



following the date on which you executed this Agreement (except that if you
are/were employed in Minnesota, MetLife, Inc. must receive your revocation by
5:00 PM on the fifteenth (15th) day following the date you executed this
Agreement or you must have your revocation postmarked and sent by certified mail
return receipt requested by the fifteenth (15th) day following the date you
executed this Agreement). This Agreement will become effective on the eighth
(8th) day following your execution of this Agreement (except that if you
are/were employed in Minnesota, this Agreement will become effective on the
sixteenth (16th) date following your execution of this Agreement) (the
“Effective Date”), provided you have not revoked it.
     4. This Agreement may not be changed except in a writing that specifically
references this Agreement and that is signed by you and an officer of MetLife.
Any written stock option agreement into which you may have entered during your
employment with MetLife remains in full force and effect.
I accept this Agreement:
 
Signature
 
Name
 
Date
METLIFE

By:  

 

Signature
 
Name
 
Date

ii